DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 11 August 2020 has been acknowledged and entered.  
Claims 1, 9-10, 13, 16, and 19 have been amended.  
Claims 2-3, 7, 11-12, and 17 have been canceled.  
New claims 20-25 have been added.  
Claims 1, 4-6, 8-10, 13-16, and 18-25 are currently pending.

Response to Amendments and Arguments
Applicant’s arguments, see REMARKS (pages 10-12), filed 11 August 2020, with respect to the rejection of claims 1, 4-6, 8-10, 13-16, and 18-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 4-6, 8-10, 13-16, and 18-25 under 35 U.S.C. 103 has been withdrawn. 
Applicant’s arguments, see REMARKS (pages 9-10), filed 11 August 2020, with respect to the rejection of claims 1, 4-6, 8-10, 13-16, and 18-19 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1, 4-6, 8-10, 13-16, and 18-19 under 35 U.S.C. 101 has been withdrawn. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 was filed after the mailing date of the Notice of Allowance on 25 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  After considering the references cited in the newly filed IDS, the references nonetheless do not change the Examiner’s determination of allowability.  A copy of PTO-1449 is attached hereto.

Drawings
The drawings were received on 17 January 2020 are acceptable by the Examiner.

Allowable Subject Matter
Claims 1, 4-6, 8-10, 13-16, and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As per independent Claims 1 and 18, the best prior art,
1) Smith (US PG Pub. 2014/0015978), discloses a barrierless gate that defines a passageway may separate a non-restricted access area from a restricted access area; and may include any type of camera or imaging system configured to capture at least a portion of a face of each individual that approaches the barrierless gate;
2) Karsch et al. (US PG Pub. 2015/0317841) discloses fare evasion detection using video analytics by using a video feed received from a video camera aimed at an area that includes a paid entry gate; and 
3) Ho (US PG Pub. 2016/0042631), discloses detecting and identifying fare evasion at an access control point, where cameras start tracking the user's position when a user enters the area which includes tiles.  Wireless transceivers in each tile receive signals from the fare media; a local server analyzes the received signal strength (RSS) of the signals received by different 
4) Ho et al. (US Patent No. 9,501,768), discloses smart ticketing in fare collection systems for processing a user through an entry location using a mobile device where an account is identified based on a mobile device identifier and an indication of granting access through the entry location is recorded in the account.  
5) Busch-Sorensen et al. (US Patent No. 9,972,149), discloses vision-based fare collection by determining that a user is approaching an entry point separating a non-restricted access area from a restricted access area; and using a camera and/or an RFID transceiver, the system may track the location of the user as the user approaches the entry point.

However, neither Smith, Karsch et al., Ho, Ho et al. nor Busch-Sorensen et al. discloses or fairly teaches:
the fare collection device further comprises a near-field communication (NFC) device that is in an OFF state by default and a housing,
the camera is located within an NFC loop antenna of the NFC device and faces a direction same as a signal receiving direction of the NFC loop antenna, and 
the camera is embedded at a distance under the housing of the fare collection device, the distance being no less than a minimum focus distance of the camera;
turning off by the fare collection device, the camera and determining, by the fare collection device, whether the image has been collected through a camera; and
turning, by the fare collection device, the camera back on and the NFC device off after obtaining the second payment information so that the NFC device does not interfere with the camera to collect images.

As per independent Claims 1 and 18, the best Foreign art, 
Weitman (WO 2013/184046 A1), discloses a one stop validation device (Ticketing device) for handling of multiple kinds of tickets, coupons, vouchers and access passes, such as radio-frequency identification, near field communication, barcodes, text-short message service and fingerprint. 
However, Weitman does not disclose or fairly teach:
the fare collection device further comprises a near-field communication (NFC) device that is in an OFF state by default and a housing,
the camera is located within an NFC loop antenna of the NFC device and faces a direction same as a signal receiving direction of the NFC loop antenna, and 
the camera is embedded at a distance under the housing of the fare collection device, the distance being no less than a minimum focus distance of the camera;
turning off by the fare collection device, the camera and determining, by the fare collection device, whether the image has been collected through a camera; and
turning, by the fare collection device, the camera back on and the NFC device off after obtaining the second payment information so that the NFC device does not interfere with the camera to collect images.

As per independent Claims 1 and 11, the best NPL prior art,
1) “Transit to See a New Payment Option”, March 18, 2014; masstransitmag.com, 7 pages (hereinafter referred to as “Transit”), discloses communication between two NFC-compatible devices occurs when they are brought within 4 centimeters of one another: a simple wave or touch can establish an NFC connection, which is then compatible with other known wireless technologies such as Bluetooth or Wi-Fi. NFC can be used with a variety of devices, from mobile phones that enable payment or transfer information to digital cameras that send their photos to a TV set with just a touch.
However, Transit does not disclose or fairly teach:

the camera is located within an NFC loop antenna of the NFC device and faces a direction same as a signal receiving direction of the NFC loop antenna, and 
the camera is embedded at a distance under the housing of the fare collection device, the distance being no less than a minimum focus distance of the camera;
turning off by the fare collection device, the camera and determining, by the fare collection device, whether the image has been collected through a camera; and
turning, by the fare collection device, the camera back on and the NFC device off after obtaining the second payment information so that the NFC device does not interfere with the camera to collect images.

The remaining dependent claims are considered allowable, as they are dependent and
based off of an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                      
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
April 2, 2021